Citation Nr: 0410596	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1961 to April 
1964. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

The veteran claims to have PTSD based on a stressor involving an 
incident in 1964 wherein he was threatened while on convoy escort 
duty in Texas.  In order to establish service connection for PTSD, 
38 C.F.R. § 3.304(f) requires (1) medical evidence diagnosing the 
condition in accordance with §4.125(a) (which requires a diagnosis 
conforming with the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  The record contains the 
veteran's personal account of the incident, but no corroborating 
evidence.  

In a correspondence dated in July 2002, the veteran was notified 
of what the evidence must show to establish entitlement to service 
connection for PTSD.  That correspondence did not clearly explain 
to the veteran the provisions of 38 C.F.R. § 3.304(f)(3), which, 
inter alia, gives examples of the types of evidence, such as 
statements from fellow service members, which may corroborate the 
veteran's account.  Section 3.304(f) also states that VA will not 
deny a PTSD claim of this type without first advising the veteran 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and without also allowing him 
the opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  The July 2002 correspondence 
identified only service records and the veteran's personal 
statements as potential sources of corroborative testimony, with 
no mention made of other possible sources of corroboration.  The 
record shows that the veteran was finally apprised of some of this 
information, but not until the January 2003 rating decision which 
denied his claim.  

Also, at an October 2003 hearing before the undersigned Veterans 
Law Judge, the veteran's representative suggested that the 
veteran's 201 file (Military Personnel Records Jacket) might shed 
light on the incident in question.  In light of the foregoing, and 
in order that the veteran be afforded his due process rights, the 
Board will remand for further development of this case.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims files and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  In particular, the RO should 
ensure that the notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the veteran must be apprised of the provisions of 38 
C.F.R. § 3.304 (f)(3) dealing with personal assault stressor 
evidence, and all the types of evidence that might corroborate a 
stressor such as the veteran's.  He should be specifically told of 
the type of evidence he needs to submit to corroborate his 
stressor, including statements from witnesses to the event(s).

2.  The RO should contact the National Personnel Records Center 
(NPRC) to retrieve the veteran's complete personnel record, and 
associate it with the veteran's claims file.

3.  After undertaking any other development deemed appropriate, 
the RO should schedule the veteran for an examination to determine 
whether he experiences PTSD as a result of in-service 
experience(s).  Psychological testing should be conducted with a 
view toward determining whether the veteran has PTSD.

4.  Thereafter, the RO should readjudicate the issue on appeal.  
If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental statement 
of the case and afforded an opportunity to respond before the 
record is returned to the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003). 

